 
Exhibit 10.1
 
 
RELEASE AGREEMENT


Dated as of December 19th, 2016


This Release Agreement (this "Agreement") is dated as of the date first set
forth above (the "Effective Date"), and is entered into by and between (i) New
Asia Energy, Inc., a Colorado corporation (the "Company"); (ii) Lin Kok Peng,
(iii) Jose A Capote, and (iv) Allister Lim Wee Sing (collectively the "Released
Parties" and each individually a "Released Party").  The Company and the
Released Parties may be collectively referred to as the "Parties" and
individually as a "Party."


            WHEREAS, certain of the Released Parties have functioned as officers
and directors of the Company;


WHEREAS, the Released Parties and the Company desire to agree to certain
releases of certain individuals, pursuant to the terms and conditions herein;


            NOW, THEREFORE, in consideration of the terms and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties mutually agree as
follows:



1.
Release.




(a)
Release. In connection with the hand-over of corporate records, the Company and
the Company's affiliates, officers, directors, shareholders, agents, employees,
successors, assigns and representatives (collectively, the "Releasor Parties"),
do hereby release, acquit, satisfy, and forever discharge each Released Party
and each of their affiliates, successors, assigns, heirs, executors, and
representatives (collectively, the "Released Persons and Entities") from and
against any and all claims, rights, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims and demands, and causes of action of any and every kind, nature, and
character, known or unknown, including any and any of the forgoing related to
the actions or inactions of any Released Party as an officer or director of the
Company, including any and all claims for attorneys' fees and costs, which the
Releasor Parties may now have, or may ever have, known or unknown, against any
of the Released Persons and Entities from the beginning of time to the date
hereof (the "Released Claims").  The release given herein is intended to include
all possible legal theories, including but not limited to, any tort; the
violation of any express or implied contract whether written or oral, or any
federal, state or local securities laws, statutes, regulations or executive
orders, defamation, intentional infliction of emotional distress; injury to
reputation; and pain and suffering. This release has been executed voluntarily.
The Company has had the opportunity to obtain the advice of any attorney or a
representative of Company's choice prior to executing this Release and has a
full understanding of the terms of this release, which may not be changed except
by a writing signed by all the Parties hereto.

 
 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------








(b)
Covenant Not to File a Claim and Indemnification.  The Releasor Parties agree
not to file for themselves or on behalf of any other party, any claim, charge,
complaint, action, or cause of action against the Released Persons and Entities
related to or arising from the Released Claims, and further agree to indemnify
and hold  harmless the Released Persons and Entities from and against any and
all losses, including, without limitation, the cost of defense and legal fees,
occurring as a result of any claims, charges, complaints, actions, or causes of
action made or brought by any Releasor Party or any third party against any of
the Released Persons and Entities in violation of this Release. In the event
that any party brings a suit against any of the Released Persons and Entities,
in violation of this covenant, in relation to and/or arising from any actions or
inactions and activities taken on behalf of any of the Releasor Parties,
provided only that such actions and activities are not found to have been
illegal, the Releasor Parties agree to pay any and all costs of the Released
Persons and Entities, including attorneys' fees, incurred by the Released
Persons and Entities in challenging such action. In the event that any Releasor
Party brings a suit against any of the Released Persons and Entities in
violation of this covenant, the Releasor Parties agree to pay any and all costs
of the Released Persons and Entities, including attorneys' fees, incurred by the
Released Persons and Entities in challenging such action.




(c)
Effectiveness.  This Release shall be effective without any further action of
the Parties, upon the execution hereof by the Company  and the Released Parties.




(d)
Settlement, Representations. This is a compromise and settlement of potential or
actual disputed claims and is made for the purpose of avoiding the uncertainty,
expense, and inconvenience of future litigation due to hand over of corporate
records.  Neither this Release nor the furnishing of any consideration
concurrently with the execution hereof shall be deemed or construed at any time
or for any purpose as an admission by any party of any liability or obligation
of any kind.  Any such liability or wrongdoing is expressly denied. The Parties
hereto acknowledge that this Release was reached after good faith settlement
negotiations and after each Party had an opportunity to consult legal counsel.
This Release extends to, and is for the benefit of, the Parties, their
respective successors, assigns and agents and anyone claiming by, through or
under the Parties hereto.




2.
Representations and Warranties of the Company. The Company hereby represents and
warrants to the Released Parties as follows:




(a)
Authorization.  The execution, delivery and performance by the Company of this
Agreement and the performance of all of the Company's obligations hereunder have
been duly authorized by all necessary corporate action, and this Agreement has
been duly executed and delivered by the Company.  The execution and performance
of the transactions contemplated by this Agreement and compliance with its
provisions by the Company will not conflict with or result in any breach of any
of the terms, conditions, or provisions of, or constitute a default under, its
Certificate of Incorporation or Bylaws or any agreement to which the Company is
a party or by which it or any of its properties is bound.




(b)
Binding Obligation.  Assuming the due execution and delivery of this Agreement
by the Released Parties, this Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject, as to enforcement, (i) to bankruptcy, insolvency,
reorganization, arrangement, moratorium and other laws of general applicability
relating to or affecting creditors' rights and (ii) to general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.

 
 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------








3.
Representations and Warranties of the Released Parties. Each Released Party
hereby represents and warrants to the Company as follows:




(a)
Authorization.  Such Released Party has full power and authority to enter into
this Agreement, to perform its or his obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.




(b)
Binding Obligation.  Assuming the due execution and delivery of this Agreement
by the Company, this Agreement constitutes the valid and binding obligation of
each such Released Party, enforceable against each such Released Party in
accordance with its terms, subject, as to enforcement, (i) to bankruptcy,
insolvency, reorganization, arrangement, moratorium and other laws of general
applicability relating to or affecting creditors' rights and (ii) to general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.




4.
Miscellaneous.




(a)
No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.




(b)
Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.




(c)
Interpretation. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a Party on the ground that
such Party drafted or was more responsible for the drafting of any such
provision(s). The Parties further agree that they have each carefully read the
terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.




(d)
Governing Law; Jurisdiction.  This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Colorado, without giving
effect to principles of conflicts of law. Each of the Parties agree to submit to
the jurisdiction of the federal or state courts located in Broward County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the Parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such Party as set forth herein and
(iii) waives any claim or defense in any such action or proceeding based on any
alleged lack of personal jurisdiction, improper venue or forum non conveniens or
any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS
PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.




(e)
Specific Performance.  The Parties acknowledge and agree that a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, and therefore any Party shall be entitled, in addition to any other
right or remedy available to it, to an injunction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement, and no bond or other security shall be required in connection
therewith, and the Parties hereby consent to the issuance of such an injunction
and to the ordering of specific performance.

 
 
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------






(f)
Waiver/Amendments.  Any waiver by any Party to this Agreement of any provision
of this Agreement shall not be construed as a waiver of any other provision of
this Agreement, nor shall such waiver be construed as a waiver of such provision
respecting any future event or circumstance. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
the Released Parties and the Company.




(g)
Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




(h)
Costs.  Each Party will bear its own costs and expenses incurred in connection
with this Agreement and the transaction contemplated thereby.




(i)
Survival of Terms.  All representations, warranties and covenants contained in
this Agreement or in any certificates or other instruments delivered by or on
behalf of the Parties hereto shall be continuous and survive the execution of
this Agreement and the Closing.




(j)
Assignment.  This Agreement shall be binding upon the Parties hereto and their
respective successors and assigns and shall inure to the benefit of any
assignee, subject to the terms and conditions hereof. No Party may assign this
Agreement without the prior written consent of the other Parties.




(a)
Notices. Notices hereunder shall be given only by personal delivery, registered
or certified mail, return receipt requested, overnight courier service, by
email, and shall be deemed delivered immediately when personally delivered or
sent via email (with return receipt requested and received) or three days
following such notice being deposited in the mail or delivered to a courier
service, postage or charges prepaid, and properly addressed to the particular
Party to whom the notice is to be sent, to the address as set forth below the
applicable Party's name on the signature pages hereto.




(k)
Headings.  The headings used in this Agreement are for convenience only and
shall not by themselves determine the interpretation, construction or meaning of
this Agreement.




(l)
Attorneys' Fees and Costs.  In the event any Party to this Agreement shall be
required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing Party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing Party for reasonable attorneys' fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing Party.




(m)
Further Assurances. Each Party agrees to execute and deliver to the other such
additional documents and instruments, and to do and perform such other acts and
things, as may be reasonably necessary for effecting the transactions
contemplated herein.




(n)
Counterparts.  This agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



[Signatures appear on following page]
 
 
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.





 
New Asia Energy, Inc.
 
By:        /s/ Veng Kun Lun
 
Name:   Veng Kun Lun
 
Title:      Director
     
Address for Notices:
 
Level 23, Nu Tower 2
 
JalanTun  Sambanthan,
 
Kuala Lumpur Sentral, 50470
 
Fax:+60 3 2727 1699
         
Lin Kok Peng
     
/s/ Lin Kok Peng
 
Lin Kok Peng
     
Address for Notices:
 
60 Paya Lebar Road
 
12-08 Paya Lebar Sq
 
Singapore, 409051
     
Allister Lim Wee Sing
     
/s/ Allister Lim Wee Sing
 
Allister Lim Wee Sing
     
Address for Notices:
 
60 Paya Lebar Road
 
12-08 Paya Lebar Sq
 
Singapore, 409051
     
Jose A. Capote
     
/s/ Jose A Capote
 
Jose A. Capote
     
Address for Notices:
 
Flat 9B Amtel Bldg
 
148 Des Voeux Rd Central
 
Central Hong Kong

 
 
 
 

 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------